Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onaya et al. (Applied Physics Express 10, 081501 (2017)) in view of Tarui et al. (US 20020149042 A1).

    PNG
    media_image1.png
    552
    357
    media_image1.png
    Greyscale

Regarding claim 1, Onaya et al. discloses a capacitor (Fig. 5), comprising: 
a first metal layer (top/bottom electrode of the described MFM comprising TiN); 
a seed layer (ZrO2) on the first metal layer, the seed layer including a polar phase crystalline structure (See entire document); 
a ferroelectric layer on the seed layer (See entire document & first paragraph column 2 page 1 1);  and 
a second metal layer on the ferroelectric layer(top/bottom electrode of the described MFM comprising TiN).
	Onaya et al. may be silent upon wherein the ferroelectric layer extends laterall beyond the second metal layer, however this was a known capability at the time of the invention recognized to producing a normally functioning MFM capacitor.  For support see Tarui et al. ¶50 & Fig. 1.

    PNG
    media_image2.png
    359
    405
    media_image2.png
    Greyscale

	As shown in figure 1 of Tarui, a MFM capacitor may have a second conductor 6, ferroelectric film 5, and first conductor 4 forming a MFM capacitor (¶50),  As shown the ferroelectric film may extend some finite amount from that of the second conductor.  This change in shape is not understood to provide for any unexpected results and or specific benefit.  The shape is known in the art at the time of the invention to result in expectable operation of the device.
	In view of Tarui it would be obvious to one of ordinary skill in the art form the device of Onaya et al. with the shape as disclosed in Tarui, as the claimed shape was one of the known shapes to produce expected results of a normally functioning MFM capacitor.
	


Regarding claim 3, Onaya et al. in view of Tarui et al. disclose a capacitor of claim 1, wherein the seed layer is a templating layer (Fig. 5 and entire document).

Regarding claim 4, Onaya et al. in view of Tarui et al. disclose a capacitor of claim 1, wherein the seed layer has a predetermined lattice constant (Page 4 col. 2).

Regarding claim 5, Onaya et al. in view of Tarui et al. disclose a capacitor of claim I, wherein the ferroelectric layer includes a ferroelectric oxide (See entire document & first paragraph column 2 page 1)

Regarding claim 6, Onaya et al. in view of Tarui et al. disclose a capacitor of claim 1, wherein the capacitor is a metal-ferroelectric-metal (MFM) capacitor (See entire document & first paragraph column 2 page 1)

Regarding claim 7, Ozaki in view of Tarui et al. disclose a capacitor of claim 1, wherein the first metal layer is a conformal metal layer (See Fig. 5, entire document & first paragraph column 2 page 1)




Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki. (US 20100072527 A1).

    PNG
    media_image3.png
    453
    392
    media_image3.png
    Greyscale

Regarding claim 8, Ozaki discloses a capacitor, comprising: 
a first metal LE in an opening in a first dielectric layer ILD; 
a ferroelectric layer FE on the first metal layer LE; 
a second metal layer UE1 [TiAlN]on the ferroelectric layer FE; and 
a third metal layer UE2 [TiN] on the second metal layer [TiAlN], wherein the thickness of the third metal layer is greater than the thickness of the second metal layer (Fig. 2),
wherein the ferroelectric layer extends laterally beyond the second metal layer and the third metal layer (Fig 2).
Further regarding the extension of the ferroelectric layer, Ozaki fig 2 depicts the sidewalls sloping outward due to etching during formation of the structure.  It is understood from the figures that the upper electrode (second electrode) is smaller than the widest portion of the ferroelectric layer FE, as the top of the FE layer and second electrode UE1 is shown to be smaller than that of the bottom most portion of FE, thus FE is understood to extend at least some finite amount past a upper electrode.

Regarding claim 9, Ozaki discloses a capacitor of claim 8, wherein the second metal layer has a higher resistivity than the third metal layer (the resistivity of TiAlN is larger than the resistivity of TiN).

Regarding claim 12, Ozaki discloses a capacitor of claim 8, wherein the second metal layer has a smaller grain size than the third metal layer (TiAlN has a larger grain size that TiN).

Regarding claim 11, Ozaki discloses a capacitor of claim 8, wherein the ferroelectric layer includes a ferroelectric oxide (PZT (oxide of Pb, Zr, and Ti)).


Regarding claim 12, Ozaki discloses a capacitor of claim 8, wherein the first metal layer is a conformal metal layer (Fig. 2)

Regarding claim 13, Ozaki discloses a capacitor of claim 8, wherein the capacitor is an MFM capacitor (Fig. 5 – Metal-Ferroelectric-Metal capacitor MFM).

Regarding claim 14, Ozaki discloses a capacitor of claim 8, further comprising a second dielectric layer 50 under the first dielectric layer ILD; and a metal via [30 and/or LE] in the second dielectric layer (Fig. 2)



Claim(s) 1-2 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz de Araujo et al. (US 20040129961 A1) in view of Onaya et al. (Applied Physics Express 10, 081501 (2017)).

    PNG
    media_image4.png
    601
    447
    media_image4.png
    Greyscale

Regarding claims 15 and 1- 2, Paz de Araujo et al. disclose a system, comprising: 
one or more processing components (Paz de Araujo et al. ¶5-10 & Fig. 2 & 2A);); and 
one or more data storage components (Paz de Araujo et al. & Fig. 2 & 2A - capacitors);  
the data storage components including at least one capacitor, the at least one capacitor including: a first metal layer 242; a ferroelectric layer 244 on the seed layer; and a second metal layer 246on the ferroelectric layer.
Paz de Araujo et al. discloses the generic MFM capacitor as claimed however is merely silent upon the use of a seed layer on the first metal layer, the seed layer including a polar phase crystalline structure.  As taught in Onaya et al., ferroelectric seed layers improve MFM capacitors as claimed (see entire document).  Onaya et al. teaches the ferroelectric seed layer improves the properties the materials Paz de Araujo et al. teaches for the ferroelectric layer 244.  As such It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the MFM of Paz de Araujo et al.  with including the ferroelectric seed layer of Onaya et al., since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Regarding wherein the ferroelectric layer extends laterally beyond the second metal layer, this change in shape would be a obvious expectation and/or modification to that of the device disclosed in Paz de Araujo.  As shown in Ozaki when patterning a top metal layer and underlying Ferroelectric layer etching does not necessarily result in perfectly vertical sidewall planes.  See Fig 2 of Ozaki which depicts a commonly understood sloped profile.  With this type of profile, the ferroelectric layer extends some finite amount which meets the scope of the claimed subject matter.
At the time of the invention it would be obvious to one of ordinary skill in the art to allow for some finite amount of ferroelectric material to extend past the upper metal layer/electrode, as this change in shape may be a common result of the production of the device and not understood to provide any unexpected result or benefit.



Regarding claim 16, Paz de Araujo et al.  in view of Onaya et al. in view of Ozaki disclose a system of claim 15, further comprising a metal via 222 in a dielectric layer 218 (Paz de Araujo et al. Fig. 2 & 2A).

Regarding claim 17, Paz de Araujo et al.  in view of Onaya et al. in view of Ozaki disclose a system of claim 15, wherein the seed layer is a templating layer (See regarding claim  1 regarding the required device structure.  This further limitation is not understood to provide any further structural distinction from the prior art.)

Regarding claim 18, Paz de Araujo et al.  in view of Onaya et al. in view of Ozaki disclose a system of claim 15, wherein the seed layer has a predetermined lattice constant ( Onaya et al.  Page 4 Column 1).

Regarding claim 19, Paz de Araujo et al.  in view of Onaya et al. in view of Ozaki disclose a system of claim 15, wherein the ferroelectric layer includes a ferroelectric oxide ((Paz de Araujo et al. ¶42-43  & Onaya et al.  entire document).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/19/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Here, we investigate the effect of a seed layer, inserted between the bottom electrode and the HfO2-based thin film, on the crystallization and ferroelectricity of the HfO2-based thin film. In our previous research on high-k films, ZrO2 film was determined to be advantageous due to its polycrystalline structure, which consisted mainly of an orthorhombic phase after the ALD process at 300 °C, in contrast to Al2O3’s amorphous structure.45,46)”